DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 7-8, drawn to a steel sheet.
Group II, claim(s) 9-10, drawn to a coated steel sheet.
Group III, claim(s) 11-14, drawn to a method for manufacturing a steel sheet.
Group IV, claim(s) 15-16, drawn to a method for manufacturing a coated steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the steel sheet according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/021195, as cited in the IDS dated 5/7/2019, wherein US 2017/0218475, as cited in the IDS filed 5/7/2019, is used and cited as an English language equivalent.  
US 2017/0218475 teaches a steel sheet comprising a chemical composition containing, in mass%, C: 0.10% or more and 0.35% or less, Si: 0.50% or more and 2.50% or less, Mn: 2.00% or more and less than 3.50%, P: 0.001% or more and 0.100% or less, S: 0.0001% or more and 0.0200% or less, and N: 0.0005% or more and 0.0100% or less, and the balance consisting of Fe and incidental impurities. 
US 2017/0218475 teaches a steel microstructure comprising, in area ratio, preferably 20% or less polygonal ferrite ([0079]), 5% or less non-recrystallized ferrite ([0079]), and 20% or less martensite ([0087]), and that contains 10% or more by volume of retained austenite ([0039]), and wherein the retained austenite has a mean grain size of 2 µm or less, which overlaps with the instantly claimed ranges.
US 2017/0218475 does not explicitly teach where an average aspect ratio of crystal grains of each of the polygonal ferrite, the martensite, and the retained austenite is 2.0 or more and 15.0 or less, wherein the polygonal ferrite has an average grain sizes of 6µm or less, the martensite has an average grain size of 3 µm or less, and a value obtained by dividing a Mn content in the retained austenite in mass% by a Mn content in the polygonal ferrite in mass% equals 2.0 or more. 
However, US 2017/0218475 teaches a process of making the steel sheet comprising preparing a steel slab containing the composition, subjecting the steel slab to hot rolling by heating the steel slab to a temperature of 1100°C or higher and 1300°C or lower, hot rolling the steel slab with a finisher delivery temperature of 800°C or higher and 1000°C or lower to form a hot-rolled steel sheet, and coiling the hot-rolled steel sheet at a mean coiling temperature of 200°C or higher and 500°C or lower; subjecting the hot-rolled steel sheet to pickling treatment; and subjecting the hot-rolled steel sheet to annealing by .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANTHONY M LIANG/Examiner, Art Unit 1734